Title: III. Henry Dearborn’s Reply, 7 January 1802
From: Dearborn, Henry
To: Little Turtle


            
              Brothers,
            
            I am authorised by your father the President of the United States, to assure you that it gives him great pleasure to see you at the great Council fire of the sixteen States, and to have an opportunity of taking by the hand the great and wise men of so many of the Nations of his red Children.
            Brothers,
            Your Father the President is happy to find that the great Spirit who made all the white and red people has produced in them a desire to be like one people and to live together like brothers in peace and friendship, and your Father the President, most sincerely hopes that the same friendly dispositions will continue and encreace in strength in all parts of the United States, as long as the Great Lakes & Rivers remain.
            Brothers,
            Your Father the President has fully considered and digested all that you said to him; he was highly pleased with the open and friendly manner in which you communicated to him your sentiments, and the feelings and wishes of his red children, & he has authorised me to give you the following Answer.
            Brothers,
            When the Treaty between the white people and the red, was made at Greenville it was undoubtedly the intention of both parties, to live together in future as friends and Brothers, and that every part of the Treaty should be honestly and faithfully complied with on both sides, and you may rest assured, that it is the real wish, and intention of the great Council and your Father the President that every part of the Treaty should be honestly and faithfully complied with on the part of the United States, & they have no doubt but you and our other red brethren feel an equal desire to fullfill every article on your part.
            Brothers,
            Your Father the President is convinced that by some accedent or neglect the goods which his red Children were entitled to by the Treaty have not all been punctually delivered in good order, and he is willing to make good to his red children all real deficiences, and in future such measures will be taken, as will insure the delivery of whole of the articles in July or the first of August annually in good order at Fort Wayne and Detroit.
            Brothers,
            What you said to your Father the President respecting the lands at St. Vinsuns on the Wabash has been attended to and proper instructions will be given to your good friend Governor Harrison for having the whole business fairly settled so as to prevent any uneasiness hereafter, and measures will likewise be taken for having the lines run and marked round each of the tracts of land reserved for the use of the United States by the Treaty of Greenville.
            Brothers,
            Your Father the President, was much pleased with what you said to him respecting strong drink, he rejoices to find that you wish to have no more of that poison introduced among his red children which has done them so much mischief; he will consult with the great Council of the sixteen States, which is now sitting, on the subject of guarding you against this great evil, and also on that of establishing trading houses in your Country sufficient to supply your wants.
            Brothers,
            Your Father the President will order ploughs and hoes to be furnished at Fort Wayne for supplying his red children in the manner you have requested, and a Black-smith will also be placed there to mend your axes hoes and Guns, it is the wish of your father the President that two or three of his young red children should be selected, and placed with the Black-smith to learn of him how to mend axes hoes and Guns, so that in a few years you may have workmen of your own in your towns. Your Father will likewise give directions for having a convenient building erected at Fort Wayne, in which his red children may be accomodated when they meet to receive their goods.
            
            Brothers,
            You are hereby authorised to assure all the red people of the several Nations to which you belong that they may at all times depend on the friendship and fatherly protection, of your father the President, while their conduct continues to be friendly fair and honest towards each other and towards their white brethren, and it is the wish of your Father the President that when you shall be prepared to set out on your journey home that you may be protected by the great Spirit on your way and that you may return in safety to your own fire sides, and find all your families and friends in good health.
            Given at the War Office City of Washington 7th: January 1802
            
              H DearbornSecretary of War.
            
          